A petition for certification of the judgment in A-3393/4789-14 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted; and it is further
ORDERED that the appellant may serve and file a supplemental brief on or before November 27, 2018, and respondent may serve and file a supplemental brief forty-five days (45) after the filing of appellant's supplemental submission, or, if appellant declines to file such a submission, on or before January 11, 2019.